Citation Nr: 0302774	
Decision Date: 02/13/03    Archive Date: 02/24/03	

DOCKET NO.  99-18 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to payment for vehicle adaptive repairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 through 
April 1950.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Portland, Oregon, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In June 2002, the Board sought additional development 
of this claim.  This case is now ready for appellate review.


FINDING OF FACT

A transmission shift cable repair made to a 1984 Pontiac 
Grand Prix is not a basic component of authorized adaptive 
equipment.  


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for repairs 
made to the transmission shift cable for a 1984 Pontiac Grand 
Prix have not been met.  38 U.S.C.A. § 3902 (West 1991); 
38 C.F.R. §§ 17.157, 17.158 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

To the extent that VCAA may apply to the present case, the 
Board finds that there is substantial compliance with the 
assistant provisions set forth in the new law and regulation.  
The Board sought additional development of this claim 
specifically to assist the veteran his case.  In May 2002, 
the Board requested additional information from the veteran 
regarding his application for adaptive equipment and the 
invoice provided by the Firestone Tire and Service Center.  
The veteran provided this information in November 2002.  
Moreover, in a July 1999 statement of the case, the veteran 
was effectively furnished notice of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has been 
notified of the applicable laws and regulations, which sets 
forth the criteria for granting this claim.  The Board, 
therefore, finds that the notice requirements of the new law 
and regulation have been met.  

The veteran's underlining entitlement to adaptive equipment 
is not at issue in this claim.  The narrow issue in this case 
is whether, under the very specific facts of this case, 
repair of a transmission shift cable qualifies as an adaptive 
equipment repair under 38 C.F.R. § 17.157(b).  

Under 38 C.F.R. § 17.156(b), payment or reimbursement of 
reasonable costs for the repair, replacement, or 
reinstallation of "adaptive equipment" deemed necessary for 
the operation of the automobile may be authorized by the VA.  
In this case, the veteran has filed a claim seeking the VA to 
pay him $101.80 for the repair of a transmission shift cable 
made by a Firestone Tire and Service Center in April 1999 on 
his 1984 Pontiac Grand Prix.  

The veteran has been awarded a total disability rating based 
on individual unemployability due to his service-connected 
disabilities.  His service-connected disabilities effectively 
result in the loss of use of both hands.  In September 1983, 
the VA processed an application for adaptive equipment on a 
1984 Pontiac Grand Prix that included an automatic 
transmission.  These facts are not in dispute.  

In his September 1999 substantive appeal, the veteran 
contends that his transmission shift cable is part of the 
transmission and, therefore, under 38 C.F.R. § 17.156(b), 
this expense should be covered.  Under 17.156(b), however, 
the VA will only pay the reasonable costs of repair of 
"adaptive equipment" deemed necessary for the operation of 
the automobile.  In this case, the Board finds that the 
transmission shift cable is part of the transmission and not 
part of the adaptive equipment needed by the veteran to 
operate the vehicle based on his disability.  

Essentially, the question is whether the part that was 
repaired is considered to be a basic component of the 
authorized adaptive equipment under 38 C.F.R. § 17.158(c).  
Under 38 C.F.R. § 17.158(c), reimbursement for a repair to an 
item of adaptive equipment is limited to the current vehicles 
of record and only to the "basic components authorized as 
automobile adaptive equipment."  There is no evidence 
indicating or even suggesting that the transmission shift 
cable is a basic component of the authorized adaptive 
equipment for the 1984 Pontiac Grand Prix.  

While the transmission may not work without repair of the 
transmission shift cable, this does not provide a basis to 
conclude that the adaptive equipment deemed necessary for the 
operation of the automobile by the veteran will not work 
without the transmission shift cable.  The Board finds that 
the replacement of a cable in a 1984 car is a matter of 
routine servicing.  The Board does not find the evidence to 
be in equipoise as to this matter.  Accordingly, as to the 
claim of entitlement to reimbursement for repairs made to the 
1984 Pontiac Grand Prix, this appeal is denied.




ORDER

Entitlement to payment for vehicle adaptive equipment repair 
is not warranted.  The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

